NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 AMARDEEP SINGH PALAHA,                           No.   13-72752

                  Petitioner,                     Agency No. A089-299-994

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                       Argued and Submitted October 17, 2016
                             San Francisco, California

Before: GRABER, BERZON, and MURGUIA, Circuit Judges.

        Amardeep Singh Palaha, a native and citizen of India, petitions for review of

an order of the Board of Immigration Appeals (“BIA”) that denied his appeal from

a decision of an immigration judge (“IJ”) that denied his claims for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”)

based on the determination that Palaha was not credible and therefore ineligible for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
his requested relief. We have jurisdiction under 8 U.S.C. § 1252, and we deny the

petition.

      1. We review an adverse credibility determination for substantial evidence.

Rizk v. Holder, 629 F.3d 1083, 1087 (9th Cir. 2011). “[W]e must uphold the IJ’s

adverse credibility determination so long as even one basis is supported by

substantial evidence . . . .” Id. at 1088. An IJ is permitted to consider the “totality

of the circumstances[] and all relevant factors” when making an adverse credibility

determination. 8 U.S.C. § 1158(b)(1)(B)(iii). Here, the IJ and BIA determined

that Palaha was not credible based on what the IJ and BIA considered to be several

substantial and material inconsistencies and omissions between Palaha’s

declarations and his testimony. Substantial evidence supports at least two of these

grounds. First, Palaha’s initial declaration stated that, during his first arrest, he was

taken to the Division Four police station, while Palaha’s parents’ initial

declarations stated that he was kept at the “C.I.A. station.” Palaha’s supplemental

declaration and testimony resolved this inconsistency by saying that he was moved

from the Division Four station to the C.I.A. station. This alteration provides

substantial evidence for the adverse credibility determination. See Zamanov v.

Holder, 649 F.3d 969, 973–74 (9th Cir. 2011) (holding that material alterations in a

                                           2
petitioner’s declaration can provide substantial evidence for an adverse credibility

determination). Second, Palaha initially omitted any reference to seeking medical

treatment for his injuries after his second arrest, but Palaha later provided a letter

from a clinic saying that he received emergency medical treatment. This

supplemental testimony created a more compelling story of persecution and

provides substantial evidence for the adverse credibility determination. See id. at

974; see also Jiang v. Holder, 754 F.3d 733, 738–40 (9th Cir. 2014) (holding that

the record did not compel the conclusion that a petitioner was credible where she

failed to testify at her merits hearing about critical facts involving her physical

abuse in jail). Because the record does not compel the conclusion that Palaha is

credible, Khadka v. Holder, 618 F.3d 996, 1000 (9th Cir. 2010), we deny the

petition to review the adverse credibility determination.

      2. To establish eligibility for relief under the CAT, a petitioner must show

that it is more likely than not he will be tortured if he returns to his country of

removal. 8 C.F.R. § 1208.16(c)(2). Where a petitioner’s testimony of past torture

is not credible, the Board’s denial of CAT relief is supported by substantial

evidence unless the petitioner’s documentary evidence compels the conclusion that

the petitioner would likely be tortured in his country of return. Go v. Holder, 640

                                            3
F.3d 1047, 1053 (9th Cir. 2011). Here, Palaha submitted country reports showing

that police abuse is common in India. However, Palaha’s reports also indicate that

members of his political party are not targeted by the police based on their political

opinion, unless they are otherwise suspected of terrorism. Because Palaha’s

documentary evidence does not compel the conclusion that he would be tortured in

India, substantial evidence supports the denial of CAT relief. See id. at 1053–54.

      PETITION FOR REVIEW DENIED.




                                          4